Exhibit 10.2

LIMITED LIABILITY COMPANY AGREEMENT

OF

CARE FOR KIDS - USA, LLC

(a Delaware limited liability company)

December 1, 2006

EACH MEMBER SIGNING THIS AGREEMENT MUST CAREFULLY READ AND UNDERSTAND SECTION 51
WHICH CONTAINS CERTAIN REPRESENTATIONS AND WARRANTIES BEING MADE BY EACH MEMBER.



--------------------------------------------------------------------------------

Limited Liability Company Agreement Index

 

     Page

STATEMENT OF AGREEMENT

   1

ORGANIZATIONAL MATTERS

   1

1.

     

GENERAL

   1

2.

     

NAME

   1

3.

     

PURPOSES AND GENERAL POWERS

   2

4.

     

ORGANIZATIONAL FILINGS

   2    (a)   

Delaware

   2    (b)   

Other States

   2    (c)   

Cooperation

   2

5.

     

NATURE OF ENTITY

   2

6.

     

PRINCIPAL OFFICE AND PLACE OF BUSINESS

   2

7.

     

AGENT FOR SERVICE OF PROCESS

   3

8.

     

TAX MATTERS MEMBER

   3

9.

     

TERM

   3

FINANCIAL AND ACCOUNTING MATTERS

   3

10.

     

CAPITAL CONTRIBUTIONS

   3    (a)   

Initial Contributions

   3    (b)   

Additional Members

   4    (c)   

Additional Capital Contributions

   4    (c)   

Limitations

   5    (d)   

Credit to Capital Account

   5

11.

     

LOANS

   5

12.

     

FISCAL YEAR AND ACCOUNTING METHODS

   6

13.

     

CAPITAL ACCOUNTS

   6

14.

     

OWNERSHIP INTERESTS

   7

15.

     

FUNDAMENTAL ALLOCATIONS

   7    (a)   

Computation of Profits and Losses

   7    (b)   

Allocations

   7    (c)   

Specific Items

   7    (d)   

Unrealized Gain or Loss

   8    (e)   

Varying Interests

   8

16.

     

SPECIAL CIRCUMSTANCES ALLOCATIONS

   8    (a)   

General

   8    (b)   

Incorporation of Certain Rules

   9    (c)   

Certain Fee Payments to Members

   9    (d)   

Certain Imputed Interest

   9

17.

     

ELECTIONS

   9    (a)   

General

   9    (b)   

Safe Harbor Election

   9

18.

     

CURRENT DISTRIBUTIONS

   10    (a)   

General

   10    (b)   

Tax Distributions

   11    (c)   

Distributions to Members

   11

19.

     

DISTRIBUTIONS UPON WINDING-UP

   11    (a)   

Creditors

   11    (b)   

Members

   11

OPERATIONS

   12

 

(i)



--------------------------------------------------------------------------------

20.

     

ACTIONS BY THE MEMBERS

   12    (a)   

General

   12    (b)   

Meetings

   12    (c)   

Written Action

   12    (d)   

Actions Binding

   12

21.

     

MANAGEMENT OF THE COMPANY

   13    (a)   

General

   13    (b)   

Election of Managers

   13    (c)   

Managers

   13    (d)   

Resignation and Removal

   13    (e)   

Powers and Authority

   13    (f)   

Officers

   14    (g)   

Duties of the Managers

   15

22.

     

BANK ACCOUNTS

   15

23.

     

RECORDS AND REPORTS

   15    (a)   

Records

   15    (b)   

Annual Reports

   15    (c)   

Inspections

   16    (d)   

Other Information

   16

24.

     

COMPENSATION

   16

25.

     

RELIANCE ON ACTS OF THE MANAGERS AND OFFICERS

   16

26.

     

INDEMNIFICATION

   16

FUNDAMENTAL CHANGES

   18

27.

     

ADDITIONAL MEMBERS

   18

28.

     

WITHDRAWAL

   18

29.

     

TRANSFER OF UNITS

   19    (a)   

Restrictions

   19    (b)   

Substitution

   19    (c)   

Transfers in Violation

   19

30.

     

PURCHASE RIGHTS

   19    (a)   

Proposed Sale

   19    (b)   

Other Proposed Transfers

   20    (c)   

Exercise of Rights

   21    (d)   

Company Call; Additional Parties Put

   21    (e)   

Closing and Payment

   23    (f)   

Drag-Along

   24

31.

     

DISSOLUTION

   24    (a)   

General

   24    (b)   

Liquidation and Termination

   25    (c)   

Final Accounting

   25

32.

     

AMENDMENTS

   26    (a)   

By the Managers

   26    (b)   

By Consent

   26    (c)   

Other Amendments

   26    (d)   

Notice of Proposed Amendments

   26

MISCELLANEOUS

   26

33.

     

NOTICES

   26

34.

     

TIME PERIODS

   26

35.

     

APPRAISAL

   27    (a)   

Appraisals

   27    (b)   

Sides

   27

36.

     

ENTIRE AGREEMENT

   28

37.

     

SUCCESSORS IN INTEREST

   28

 

(ii)



--------------------------------------------------------------------------------

38.

     

COUNTERPARTS AND FACSIMILES

   28

39.

     

SEVERABILITY

   28

40.

     

CAPTIONS

   28

41.

     

ADDITIONAL DOCUMENTS

   28

42.

     

INDEMNIFICATION

   28

43.

     

NO THIRD PARTY BENEFIT

   29

44.

     

GENDERS AND NUMBERS

   29

45.

     

TIME OF ESSENCE

   29

46.

     

NON-WAIVER

   29

47.

     

COMPLIANCE WITH SECURITIES LAWS

   29

48.

     

SURVIVAL

   29

49.

     

APPLICABLE LAW

   29

50.

     

SCHEDULES AND EXHIBITS

   29

51.

     

REPRESENTATIONS OF MEMBERS

   30    (a)   

Evaluation of Investment

   30    (b)   

No Registration or Marketability

   30    (c)   

Long-Term Investment

   30    (d)   

Accredited Investors

   30    (e)   

Suitability of Investment

   31

52.

     

CONFIDENTIALITY

   31

53.

     

LEGISLATIVE, REGULATORY, OR ADMINISTRATIVE CHANGE

   31

APPENDIX - Defined Terms Locator List

EXHIBIT A – Initial Members

EXHIBIT B – Individual Owner Units

 

(iii)



--------------------------------------------------------------------------------

CARE FOR KIDS - USA, LLC

LIMITED LIABILITY COMPANY AGREEMENT

This Limited Liability Company Agreement (this “Agreement”) is made effective
December 1, 2006, among ADP-CFK, LLC, a Delaware limited liability company
(“ADP-CFK“), and the other persons identified on Exhibit A attached to this
Agreement (the “Additional Parties“). ADP-CFK with the Additional Parties are
sometimes referred to in this Agreement collectively as the “Initial Members”
and separately as an “Initial Member.”

BACKGROUND INFORMATION

A. The Initial Members and others are parties to a Contribution Agreement dated
October 25, 2006 (the “Contribution Agreement”) pursuant to which, among other
things, the Additional Members are making contributions to the capital of the
Company in the form of assets used by them in their businesses, in exchange for
which they are receiving cash consideration and interests in the Company (as
defined below), all as more fully described in the Contribution Agreement and
this Agreement.

B. Although the Company has been formed by the filing of its Certificate of
Formation (the “Certificate“), which ADP-CFK caused to be filed with the
Secretary of State of Delaware, the Company has had no operations or
contributions to its capital prior to the date of this Agreement. ADP-CFK and
the Additional Parties are entering into this Agreement to complete the
organization of the Company and cause it to commence operations.

STATEMENT OF AGREEMENT

For good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the Initial Members hereby agree as follows:

ORGANIZATIONAL MATTERS

1. General. The Initial Members are entering into this Agreement for the
purposes of continuing a limited liability company (the “Company”) under the
laws of the State of Delaware and of setting forth the rights and obligations of
the Members of the Company. (As used in this Agreement, the term “Member” shall
refer to each of the Initial Members, and to each person hereafter admitted to
the Company as a member, as provided in this Agreement.)

2. Name. The current name of the Company is “Care for Kids - USA, LLC”.
Following the execution of this Agreement, the name of the Company may be
changed to such name as may be selected by the Managers (as hereinafter
defined); provided that such new name shall be acceptable to the Secretary of
State of Delaware and of such other states, if any, in which the Company may do
business. The Company may also operate its business under any assumed name as
may be selected by the Managers.

 

(1)



--------------------------------------------------------------------------------

3. Purposes and General Powers. The purposes of the Company shall be to:
(a) acquire the Contributed Assets (as defined in Section 10(a)), subject to
certain liabilities, which have been used by the Additional Parties in the
operation of dental practices specializing in the treatment of children,
including primarily children covered by Arizona’s Medicaid program called
Arizona Health Care Cost Containment System (the “Business“) and otherwise
consummate the transactions contemplated by the Contribution Agreement;
(b) contribute the Contributed Assets to a newly formed wholly-owned Delaware
limited liability company subsidiary of the Company named Care for Kids of
Arizona, LLC (“Arizona Subsidiary”); (c) cause Arizona Subsidiary to operate the
Business; (d) finance the operation of the Business by Arizona Subsidiary;
(e) cause the Business to be expanded as deemed appropriate by the Managers;
(f) expand the Company’s operations into other states by owning or providing
administrative services to dental practices similar to the Business; (g) engage
in any other transactions or activities as may be approved by the Members; and
(h) engage in any and all other lawful activities incidental or related to any
of the foregoing. Except as may be restricted by the Certificate and subject to
applicable law in the state or states in which the Company operates, the Company
shall have and may exercise all powers and rights which a limited liability
company may legally exercise pursuant to the Delaware Limited Liability Company
Act, 6 Del. C. §§ 18-101, et seq., as amended from time to time (the “Delaware
Act”).

4. Organizational Filings.

(a) Delaware. ADP-CFK has caused the Certificate to be filed with the Secretary
of State of Delaware pursuant to the Delaware Act, and the Managers shall cause
the Company to comply with all other applicable requirements of the Delaware
Act.

(b) Other States. Prior to the Company’s beginning to conduct business in any
other jurisdiction, if any, the Managers shall cause the Company to comply with
all requirements necessary to qualify the Company as a foreign limited liability
company authorized to do business in such jurisdiction.

(c) Cooperation. At the request of any Member or Manager, each Member or Manager
shall execute, acknowledge or verify and deliver all certificates and other
instruments consistent with this Agreement which are necessary or appropriate to
qualify, continue or terminate the qualification of the Company as a limited
liability company in Delaware and such other jurisdictions as may be determined
by the Managers.

5. Nature of Entity. It is the intention of the Members that the Company, as a
limited liability company, shall not constitute or be treated as a partnership,
limited partnership or joint venture for any purpose other than for federal and
state income tax purposes. Except as otherwise specifically provided in this
Agreement or required by applicable law, no Member or Manager shall be liable
for any debts, obligations or liabilities of the Company, whether resulting from
the judgment, decree or order of any court or otherwise.

6. Principal Office and Place of Business. The address, principal office and
principal place of business of the Company shall be at 201 Edgewater Drive,
Suite 285, Wakefield, Massachusetts 01880, or at such other place as the
Managers may designate from time to time.

 

(2)



--------------------------------------------------------------------------------

7. Agent for Service of Process. The name and address of the Company’s agent for
service of process in Delaware shall be Corporation Service Company, 2711
Centerville Road, in the City of Wilmington, County of Newcastle, or such other
person as the Managers may designate from time to time by filing appropriate
instruments with the Secretary of State of Delaware pursuant to the Delaware
Act.

8. Tax Matters Member. A majority in interest of all Members shall, from time to
time, designate one of the Members to be the Company’s “tax matters partner” for
purposes of §6231(a)(7) of the Internal Revenue Code of 1986 (the “Code“). The
Member so designated (the “Tax Matters Member“) shall, at the expense of the
Company, exercise the authority and carry out the responsibilities prescribed
for a tax matters partner by §§6223 et seq. of the Code in accordance with those
provisions and the Treasury Regulations (the “Regulations“) thereunder,
including, without limitation, acting on behalf of the Company in administrative
and judicial proceedings involving proposed adjustments to Company items and
keeping all Members informed of such proposed adjustments. Any other Member may,
at its own expense, participate in such proceedings as permitted by those
provisions of the Code and Regulations. The Tax Matters Member shall advise all
other Members in writing of any proposed settlement of such a proposed
adjustment, of any requested extensions of any applicable statute of limitations
and of any “final partnership administrative adjustment,” as that term is used
in the above-referenced provisions of the Code. Unless approved by a majority in
interest of all Members, the Tax Matters Member shall not cause the Company to
agree to any such proposed settlement or extension or to pursue judicial review
of any such final partnership administrative adjustment. The Tax Matters Member
shall have no liability to the Company or any Member for any action taken or not
taken by it in good faith in accordance with this Section 8. ADP-CFK is hereby
designated by the Members as the Company’s initial Tax Matters Member.

9. Term. The existence of the Company shall continue on a perpetual basis unless
the Company is sooner terminated and liquidated and its affairs wound up
pursuant to applicable provisions of the Delaware Act and applicable provisions
of this Agreement.

FINANCIAL AND ACCOUNTING MATTERS

10. Capital Contributions.

(a) Initial Contributions. Concurrently with the execution of this Agreement,
ADP-CFK shall contribute cash in the amount of $18,700,000 to the capital of the
Company. In exchange for that contribution, the Company shall issue 85,000 Units
(as defined in Section 14) to ADP-CFK.

Concurrently with the execution of this Agreement, the Additional Parties shall
contribute to the Company substantially all of their assets as more fully
described in the Contribution Agreement (the “Contributed Assets”), which assets
have an agreed fair market value, net of certain liabilities of the Company, of
$22,352,941, with the aggregate contribution

 

(3)



--------------------------------------------------------------------------------

allocated among the Additional Parties as provided in the attached Exhibit A. In
exchange for those contributions, the Company shall (i) pay to the Additional
Parties the Cash Consideration (as defined in the Contribution Agreement),
(ii) issue to the Additional Parties a total of 15,000 Units, allocated among
the Additional Parties as set forth in the attached Exhibit A, and (iii) on or
before March 30, 2008, pay to the Additional Parties the Earn-Out Payment (as
defined in the Contribution Agreement), allocated among the Additional Parties
in the same proportions as the Cash Contribution.

(b) Additional Members. Any person admitted as a Member of the Company after the
date hereof shall make contributions to the capital of the Company as agreed
upon at such time between the Company and such additional Member, as hereinafter
provided.

(c) Additional Capital Contributions. In the event that the Managers determine
that additional capital is necessary or desirable to fund the Company’s
business, including without limitation to fund the operations of Arizona
Subsidiary or any other entity in which the Company may hereafter own an
interest (Arizona Subsidiary and such other entities, the “Company
Subsidiaries”) (“Additional Capital”), then each Member shall contribute to the
Company a pro rata portion of the Additional Capital based on such Member’s
then-current Percentage Interest. The Managers shall provide each Member with at
least 30 days’ prior written notice of any request for Additional Capital (the
“Notice Period”).

If any Member (the “Non-Contributing Member”) fails to contribute the full
amount of its pro rata portion of the Additional Capital prior to the end of the
Notice Period, then (i) the other Members shall have the right (but not the
obligation) to contribute all or part of the Additional Capital the
Non-Contributing Member was required, but failed, to contribute; and
(ii) additional Units shall be issued by the Company to the contributing Members
in numbers sufficient for the respective Percentage Interests of the Members
immediately following such contributions and issuance of additional Units to be
modified such that each Member’s Percentage Interest shall be the equivalent of
a fraction (A) having as its numerator the aggregate capital contributions of
such Member, including without limitation the portion of the Additional Capital
contributed by such Member (including any portion of the Additional Capital
contributed because a Non-Contributing Member failed to contribute its pro rata
portion of Additional Capital), and (B) having as its denominator the aggregate
capital contributions of all of the Members, including the Additional Capital
contributed.

Notwithstanding the foregoing, in the event that (a) Additional Capital is
required to be contributed by the Members pursuant to this Section 10(c) after
the admission of Members other than the Initial Members, and (b) any Member
fails to contribute the full amount of its pro rata portion of the Additional
Capital, then additional Units shall be issued by the Company to the
contributing Members in numbers sufficient for the respective Percentage
Interests of the Members immediately following such contributions and issuance
of additional Units to be modified such that each Member’s Percentage Interest
shall be the equivalent of a fraction (i) having as its numerator (A) the Fair
Value (as defined in Section 30) of the Company as of the date of the Company’s
notice of request for Additional Capital multiplied by the Percentage Interest
of such Member as of such date plus (B) the amount of any Additional Capital
contributed by such Member, and having as its denominator (ii) the sum of the
Additional Capital contributed by all of the Members and the Fair Value of the
Company as of the date of the Company’s notice of demand for Additional Capital.

 

(4)



--------------------------------------------------------------------------------

Notwithstanding the foregoing, although the Percentage Interests shall be
adjusted in the event a Member fails to contribute his pro rata portion of any
Additional Capital, such adjustments shall not constitute any transfer or deemed
shift in the then-existing Capital Account balances of any Member.

(d) Limitations. Except as otherwise specifically provided in this Agreement or
required by applicable law, (i) no Member shall be required to make any further
contribution to the capital of the Company to restore any loss of the Company,
to discharge any liability of the Company, to eliminate any negative Capital
Account (as defined below) or for any other purpose; (ii) no Member or Manager
shall be personally liable for any liabilities of the Company; (iii) no
contribution or other amount credited to the Capital Account of any Member shall
earn interest at any time; (iv) no Member shall have the right to demand the
return of any capital contribution or any other amount credited to the Capital
Account of such Member; (v) no Member or Manager shall be personally liable for
the return of all or any part of any capital contribution or any other amount
credited to the Capital Account of any Member, it being expressly understood by
each Member that any such return shall be made solely from the assets of the
Company; and (vi) no Member shall have any right to demand or receive property
other than cash in return for such Member’s capital contribution or any other
amount credited to the Capital Account of such Member, unless so requested in
writing by such Member and approved in writing by the Managers, in their sole
discretion.

(e) Credit to Capital Account. Contributions to the capital of the Company by a
Member, as provided in this Agreement, shall be credited to the Capital Account
of such Member when received by the Company.

11. Loans. Except as otherwise specifically provided in this Agreement, a Member
or Manager may (but, unless otherwise specifically provided herein, shall not be
obligated to) loan funds to the Company for use in the business operations of
the Company. Any loan made to the Company by any Member or Manager may, at the
option of the lender, be charged interest thereon, provided that if such
interest is charged, it shall be at a commercially reasonable interest rate and
on other commercially reasonable terms as shall be determined by agreement of
the lending Member or Manager and a majority in interest of all the Members, and
such lending Member or Manager shall be treated as a general creditor of the
Company with respect to such loan.

Without limiting the preceding paragraph, the Company, Arizona Subsidiary, and
at the election of the Managers, any other Company Subsidiary shall participate
in the cash management system of American Dental Partners, Inc., a Delaware
corporation, and parent of ADP-CFK (“ADPI”). Under such cash management system:
(a) ADPI may (but is not obligated to) advance funds to the Company or the
Company Subsidiaries for capital expenditures, working capital, or other
purposes, with any funds advanced to the Company available for contributions or
advances by the Company to the Company Subsidiaries as determined by the
Managers (all such advances by ADPI, the “ADP Advances”); (b) the funds of the
Company and

 

(5)



--------------------------------------------------------------------------------

the Company Subsidiaries shall be swept into a central ADPI account, designated
by ADPI, as frequently as daily, and used to pay down ADPI’s revolving credit
facility or other indebtedness; and (c) the ADP Advances may, at the option of
ADPI, bear interest at ADPI’s then-current borrowing rate for its revolving
credit facility or other financing arrangement providing a source of working
capital for ADPI and its subsidiaries. If, as a result of such sweeps, ADPI
receives from the Company or a Company Subsidiary funds in an aggregate amount
greater than the unpaid ADP Advances made to the Company or that Company
Subsidiary, as applicable, ADPI shall be deemed to hold such funds in trust for
the benefit of the Company or that Company, as the case may be, but ADPI shall
not be obligated to pay interest on such funds.

12. Fiscal Year and Accounting Methods. The fiscal year of the Company shall
commence on January 1 and end the following December 31 of each calendar year.
The books of the Company shall be kept by the Managers in a manner consistent
with the provisions of Sections 13, 15 and 16 and as otherwise determined to be
appropriate based upon consultation with the Company’s accountants.

13. Capital Accounts.

(a) A separate capital account (each, a “Capital Account”) shall be established
for each Member and shall be maintained in accordance with applicable
regulations under Section 704(b) of the Code. Each Member’s capital account
shall be increased by (i) the amount of money contributed by it to the Company;
(ii) the fair market value of property or property interests contributed by it
to the Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to pursuant to the provisions of
Section 752 of the Code); and (iii) the amount of income and gain (or items
thereof) allocated to it, including income and gain exempt from tax and income
and gain described in Treasury Regulation 1.704-1(b)(2)(iv)(g), but excluding
income and gain described in Treasury Regulation 1.704-1(b)(4)(i); and shall be
decreased by (iv) the amount of money distributed to it by the Company; (v) the
fair market value of property distributed to it by the Company (net of
liabilities secured by such distributed property that it is considered to assume
or take subject to pursuant to the provisions of Section 752 of the Code); and
(vi) the amount of loss and deduction (or items thereof), including loss and
deduction described in Treasury Regulation 1.704-1(b)(2)(iv)(g), but excluding
items described in Treasury Regulation 1.704-1(b)(2)(ii)(d)(6) and loss or
deduction described in 1-704(b)(4)(i) or (b)(4)(iii), and shall otherwise be
adjusted in accordance with Regulations Section 1.704-1(b). In the event any
interest in the Company is transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the capital account of the transferor
to the extent it relates to the transferred interest, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(l).

(b) The Capital Accounts of the Members shall reflect revaluations of property
in all events in which such revaluation is permissible or required under the
Regulations as provided in Section 15(d). In the event that the Capital Accounts
of the Members are, in accordance with the preceding sentence, computed with
reference to a book value of any asset that differs from its adjusted tax basis,
then the Capital Accounts shall be adjusted for depreciation, depletion,
amortization, and gain or loss, as computed for book purposes with respect to
such asset in accordance with the Regulations.

 

(6)



--------------------------------------------------------------------------------

(c) The foregoing provisions, and other provisions of this Agreement relating to
the maintenance of capital accounts and allocation of income, gain, loss,
deduction and credit, are intended to comply with Regulations Section 1.704-1(b)
and 1.704-2 and shall be interpreted and applied in a manner consistent with
those Regulations.

14. Ownership Interests. Ownership interests in the Company shall be denominated
in “Units.” (Fractional Units, rounded to the nearest hundred thousandth or
fifth decimal place, may be issued by the Company if necessary to reflect the
agreed upon number of Units to be issued in accordance with the terms of this
Agreement.) A Member’s “Percentage Interest,” rounded to the nearest hundred
thousandth or fifth decimal place, shall be determined by dividing the number of
Units owned by that Member by the total number of Units owned by all Members or
Assignees. As described above in Section 10, the Company has issued, as of the
date of this Agreement, 100,000 Units. The Units owned by, and the initial
Percentage Interests of, the Initial Members are set forth on the attached
Exhibit A.

15. Fundamental Allocations.

(a) Computation of Profits and Losses. Profits and losses of the Company shall
be computed in the same manner as used by the Company for federal income tax
purposes, except that (i) for purposes of computing gain, loss, depreciation and
other items, property of the Company shall be considered to have a book value
equal to its fair market value as most recently determined pursuant to
Section 15(d); (ii) income of the Company exempt from tax, and expenses of the
Company not deductible or not properly chargeable to capital for tax purposes,
under the Code shall be included in the computation; and (iii) unrealized gain
or loss shall be taken into account as provided in Section 15(d).

(b) Allocations. Except as otherwise provided herein, net profits, net losses
and credits of the Company shall be allocated to and among the Members in
accordance with their respective Percentage Interests.

(c) Tax Allocations.

(i) Income, gain, loss and deduction of the Company will be allocated for
federal, state and local income tax purposes among the Members in accordance
with the allocation of such income, gain, loss and deduction among the Members
for computing their Capital Accounts; except that if any such allocation is not
permitted by the Code or other applicable law, the Company’s subsequent income,
gain, loss and deduction will be allocated among the Members so as to reflect as
nearly as possible the allocation set forth herein in computing their Capital
Accounts.

(ii) In accordance with Code Section 704(c) and the Regulations thereunder,
income, gain, loss and deduction with respect to any property contributed to the
capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of
such property to the Company for federal income tax purposes and its fair market
value at the time of contribution, in accordance with the traditional method
with curative allocations.

 

(7)



--------------------------------------------------------------------------------

(iii) If the book value of any Company asset is adjusted pursuant to the
requirements of Regulations Section 1.704-1(b)(2)(iv)(e) or (f), subsequent
allocations of items of taxable income, gain, loss and deduction with respect to
such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its book value in the same manner
as under Code Section 704(c).

(iv) Allocations pursuant to this Section 15(c) are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of income, gain,
loss, deduction and distributions or other Company items pursuant to any
provision of this Agreement.

(d) Unrealized Gain or Loss. On each Adjustment Date (as hereinafter defined),
the properties of the Company (including any property being distributed by the
Company) shall be considered to have been sold on such date at fair market value
(as determined by the Managers, using their reasonable business judgment). The
unrealized gain or loss attributable to such deemed sale shall be allocated to
and among the Members in accordance with Section 15(b). The amount of any
distribution in kind shall be considered to be the fair market value of the
distributed property, as so determined. As used in this Agreement, “Adjustment
Date“ shall mean the date of the dissolution of the Company and each other date
upon which there is (i) a distribution in kind of Company property; (ii) a
contribution of money or other property (other than a de minimus amount) to the
Company by a new or existing Member as consideration for an interest in the
Company; (iii) the grant of an interest in the Company (other than a de minimus
interest) to a new or existing Member in consideration for the provision of
services to or for the benefit of the Company; or (iv) a distribution of money
(other than a de minimus amount) by the Company to a withdrawing or continuing
Member as consideration for an interest in the Company.

(e) Varying Interests. If additional Units are issued, or if any Unit is
transferred during any fiscal year, the net profits and losses and credits
allocated to the Members for such year shall be determined on a daily, monthly
or other basis, as selected by the Managers using any method permitted under
Code §706 and the Regulations thereunder. The transferee of a Unit shall succeed
to the Capital Account attributable to the Unit so transferred.

16. Special Circumstances Allocations.

(a) General. The Code and Regulations impose a number of requirements that must
be satisfied in connection with allocations made by the Company (including a
requirement that, in order for an allocation of an item of income, gain, loss or
deduction to be recognized for federal income tax purposes, the allocation must
have substantial economic effect or otherwise must be in accordance with the
Members’ interests in the Company). It is the intention of the Members that all
allocations made under this Agreement shall comply with those requirements and
shall be made in manners consistent with Code §§704(b) and 704(c) and
Regulations §§1.704-1 and 1.704-2. In addition to any other steps which may need
to be taken to implement that intention, and in connection with certain other
special circumstances which might arise, allocations shall be made under the
provisions of this Section 16, to the extent applicable, before making any
allocations under Section 15.

 

(8)



--------------------------------------------------------------------------------

(b) Incorporation of Certain Rules. The “qualified income offset“ rules, the
“partner nonrecourse deduction“ rules, the “partner minimum gain“ rules, the
“partnership minimum gain“ rules and the related “chargeback“ rules of
Regulations §§1.704-1 and 1.704-2 are incorporated in this Agreement by
reference. Any special allocations of items pursuant to such rules or otherwise
made to implement the intentions stated in Section 16(a) shall be taken into
account in computing and making subsequent allocations to and among the Members
so that the net amount of any items so allocated and the profits, losses and all
other items allocated to each Member shall, to the extent possible, be equal to
the net amount that would have been allocated to each Member under Section 15 if
such special allocations had not occurred.

(c) Certain Fee Payments to Members. Payments in the nature of fees or
compensation for services made to a Member shall be treated as “guaranteed
payments” as contemplated by §707(c) of the Code. If and to the extent that any
such payments are finally determined by the Internal Revenue Service or
otherwise to be distributions to a Member for federal income tax purposes
(instead of being treated as fees), gross income shall be allocated to such
Member in the amount of such distributions.

(d) Certain Imputed Interest. If and to the extent that the Company is entitled
to a deduction for interest imputed under any provision of the Code on any loan
or advance from a Member to the Company (whether such interest is currently
deducted, capitalized or amortized), such deduction shall be allocated solely to
such Member.

17. Elections.

(a) General. The Members may cause the Company to make any election required or
permitted to be made by the Company under the Code and applicable Regulations,
including, without limitation, an election pursuant to §754 of the Code to
adjust the basis of the Company’s assets for all transfers of Membership
Interests.

(b) Safe Harbor Election. By executing this Agreement, each Member authorizes
and directs the Company to elect to have the “Safe Harbor” described in the
proposed Revenue Procedure set forth in Internal Revenue Service Notice 2005-43
(the “Notice”) apply to any interest in the Company transferred to a service
provider by the Company on or after the effective date of such Revenue Procedure
or final Regulations issued with respect thereto in connection with services
provided to the Company. For purposes of making such Safe Harbor election,
ADP-CFK is hereby designated as the “Partner who has responsibility for federal
income tax reporting” by the Company and, accordingly, execution of such Safe
Harbor election by ADP-CFK constitutes execution of a “Safe Harbor Election” in
accordance with Section 3.03(1) of the Notice, or similar provision of final
Regulations issued with respect to such Safe Harbor election. The Company and
each Member hereby agree to comply with all requirements of the Safe Harbor
described in the Notice, and any requirements as may be set forth in the final
Regulations issued with respect to the Safe Harbor election, including the
requirement that each Member shall prepare and file all federal income tax
returns reporting the income tax effects of each Company interest issued by the
Company that qualifies for the Safe Harbor in a manner consistent with the
requirements of the Notice or such Regulations.

 

(9)



--------------------------------------------------------------------------------

Any Member that fails to comply with requirements set forth in this
Section 17(b) shall indemnify and hold harmless the Company and each adversely
affected Member from and against any and all losses, liabilities, taxes,
damages, judgments, fines, costs, penalties, amounts paid in settlement and
reasonable out-of-pocket costs and expenses incurred in connection therewith
(including costs and expenses of suits and proceedings, and reasonable fees and
disbursements of counsel), in each case resulting from such Member’s failure to
comply with such requirements. The Company, at the direction of ADP-CFK, shall
offset distributions or other payments to which a Member is otherwise entitled
under this Agreement against such Member’s obligation to indemnify the Company
and any other person under this Section 17(b) (and any amount so offset with
respect to such Member’s obligation to indemnify a person other than the Company
shall be paid over to such other person by the Company). A Member’s obligations
to comply with the requirements of Section 17(b) and to indemnify the Company
and any Member under this Section 17(b) shall survive such Member’s ceasing to
be a Member of the Company and/or the termination, dissolution, liquidation and
winding up of the Company, and, for purposes of this Section 17(b), the Company
shall be treated as continuing in existence. The Company and any Member may
pursue and enforce all rights and remedies it may have against each Member under
this Section 17(b) in order to enforce or prevent any violation of the
provisions of Section 17(b).

Notwithstanding any other provisions of this Agreement to the contrary, each
Member authorizes ADP-CFK to amend this Section 17(b) to the extent necessary to
achieve substantially the same tax treatment with respect to any interest in the
Company transferred to a service provider by the Company in connection with
services provided to the Company as set forth in Section 4 of the Notice (e.g.,
to reflect changes from the rules set forth in the Notice in subsequent Internal
Revenue Service guidance or Treasury Regulations), provided that such amendment
is not materially adverse to such Member (as compared with the after-tax
consequences that would result if the provisions of the Notice applied to all
interests in the Company transferred to a service provider by the Company in
connection with services provided to the Company).

18. Current Distributions. Except in the case of the winding-up distributions
described in Section 19, distributions shall be made by the Company as follows:

(a) General. From time to time (but not less often than within 90 days after the
end of each fiscal year), the Managers shall, in their sole discretion,
determine whether the Company has on hand cash sufficient to permit
distributions to the Members. In making such determinations, the Managers shall
take into account reasonably anticipated needs of the business of the Company
(including, without limitation, the future growth of the Company’s business,
both internally and through acquisition, the desire to pay down debt of the
Company, and the establishment of and additions to reserve accounts for
obligations of the Company, for future capital expenditures by the Company, and
for any other purpose deemed by the Managers to be in the best interest of the
Company). At the discretion of the Managers (and after giving effect to the
provisions of Section 15(d)), property of the Company may, in the sole
discretion of the Managers, be distributed in kind.

 

(10)



--------------------------------------------------------------------------------

(b) Tax Distributions. Notwithstanding the foregoing, but subject to
(i) restrictions under applicable law or third-party loan arrangements to which
the Company is a party, it is bound, or its assets are subject, and (ii) the
authority of the Managers to establish and maintain adequate reserve accounts
for known and reasonably anticipated needs of the business and the Company and
the Company Subsidiaries, the Company shall make distributions to the Members
(within 90 days after the end of each fiscal year) in an aggregate amount equal
to (A) the amount of the Tax Distribution (as defined below), minus (B) the
aggregate amount of all distributions previously made to the Members with
respect to the fiscal year just ended. The “Tax Distribution” shall mean an
amount equal to (1) the aggregate amount of the Company’s net taxable income (as
determined for federal income tax purposes) allocable to all Members for the
fiscal year involved; (2) multiplied by the maximum income tax rates applicable
to such income for that fiscal year (using, for this purpose, the highest tax
rates applicable to individuals under the federal, Arizona and City of Phoenix
income tax laws); (3) less, if such state and local taxes are then deductible
for federal income tax purposes, an amount equal to any federal income tax
benefit attributable to such deductions (including any reduction in federal
surtaxes, but excluding any reduction in any federal alternative minimum tax).

(c) Distributions to Members. Distributions, if any, pursuant to this Section 18
shall be made to the Members in accordance with their respective Percentage
Interests.

19. Distributions Upon Winding-Up. Upon dissolution of the Company and the
winding-up of the Company’s affairs in accordance with Section 31(b), the assets
of the Company (after giving effect to the provisions of Section 15(d)) shall,
subject to the requirements of applicable Delaware law, be applied and
distributed in the following order of priority:

(a) Creditors. To the payment of debts and liabilities of the Company to
creditors of the Company (including those to Members other than liabilities to
Members for distributions), including, without limitation, expenses of
winding-up and the establishment of any reserves against liabilities and
obligations of the Company which the liquidator, in his sole discretion, deems
appropriate.

(b) Members. To the Members in accordance with, and in proportion to, their
respective positive Capital Account balances.

 

(11)



--------------------------------------------------------------------------------

OPERATIONS

20. Actions by the Members.

(a) General. Whenever any consent, approval, vote, decision, or other action
(hereinafter, simply, “action”) of Members is required or permitted under this
Agreement, any Member entitled to participate in that action may do so orally or
in writing, and with or without a meeting or consultation with or notice to
other Members except as otherwise expressly provided in this Agreement; provided
that in the case of any action taken without advance consultation by a majority
in interest, the Manager shall notify all Members of such action within 10
business days. Any action approved by the requisite percentage, fraction or
other proportion in interest of the Members shall be binding and conclusive upon
the Company and all Members, regardless of whether all Members participated in
that action. Whenever this Agreement requires the action of a specified
percentage, fraction or other proportion “in interest” of some or all of the
Members, such requirement shall be satisfied if such action is taken by Members
entitled to participate in such action who own Percentage Interests which
represent at least the specified percentage, fraction or other proportion of all
Percentage Interests in effect at such time and attributable to the total
Percentage Interest owned by all Members entitled to participate in such action.
Unless otherwise expressly provided to the contrary in this Agreement, any
proposed action shall require approval by only a majority in interest of the
Members entitled to act upon such matter in order for such action to be made or
taken. Except to the extent expressly provided to the contrary in this
Agreement, no Member who has an interest in the subject matter of any proposed
action shall be disqualified, prohibited, or restricted from participating in or
taking that action or participating in any related discussions, deliberations,
or other activities.

(b) Meetings. Unless hereafter required by the vote of a majority in interest of
all of the Members, there will be no regularly scheduled annual or other
meetings of the Members. However, a meeting of the Members may be called at any
time upon at least ten days’ written notice (the “Meeting Notice”) to all of the
Members given by any Manager or a majority in interest of the Members. The
Meeting Notice shall specify the subject matters to be considered at the
meeting. Unless otherwise agreed upon in writing by a majority in interest of
the Members specifying an agreed upon time and place for the meeting, each
meeting shall be by teleconference with arrangements which permit each Member
participating in the teleconference to hear (and to be heard by) each of the
other participating Members. A majority in interest of all Members (present in
person or by written proxy) shall constitute a quorum for any meeting of the
Members, and action may be taken at such meeting only with respect to matters
directly related to the subject matters specified in the Meeting Notice, unless
otherwise agreed upon at such meeting by all of the Members participating in the
meeting.

(c) Written Action. Any action of the Members set forth in writing and signed by
the requisite percentage, fraction, or other proportion in interest of the
Members shall be effective whether or not a meeting of Members has been called
and held for the purpose of considering such action.

(d) Actions Binding. Any action taken by the Members at a meeting or in writing,
as described above, shall be binding and conclusive upon the Company and all
Members

 

(12)



--------------------------------------------------------------------------------

and Managers, and a copy of the minutes of the meeting or of the written action
in which such action was taken shall be certified to be true, accurate and
complete by the Managers and shall promptly be provided by the Managers to all
of the Members.

21. Management of the Company.

(a) General. In general, and except as otherwise provided in this Agreement or
by applicable law, those persons elected by the Members as managers of the
Company (the “Managers“, whether one or more than one) shall be responsible for
the management of the Company, and no Member who is not a duly elected Manager
or officer of the Company shall have any responsibility, right or power to take
part in the control of the Company’s business or any authority or power to act
or sign for or otherwise bind the Company or any other Member.

(b) Election of Managers. From time to time, the Members shall, except as
otherwise provided in this Agreement, determine the number of persons to be
elected as the Managers of the Company and shall elect the number of Managers so
decided upon. The Managers of the Company may, but need not, be Members of the
Company. Each person nominated for election as a Manager must receive approval
by a majority in interest of the Members in order to be elected as a Manager.

(c) Managers. Until such time as the Members may decide otherwise, there shall
be one Manager of the Company. The Members hereby elect and designate Gregory A.
Serrao as the Manager of the Company.

(d) Resignation and Removal. A Manager may resign at any time or may be removed
by a vote of the Members at any time (without the necessity of the Members
specifying cause for such removal). The vote of a majority in interest of the
Members shall be required for removal of a Manager, regardless of whether the
Manager is a Member or not.

(e) Powers and Authority. Except as otherwise provided in this Agreement or by
nonwaivable provisions of applicable law, the powers and authority of the
Company shall be exercised by or under the authority of, and the business and
affairs of the Company shall be managed under the direction of, the Managers
(with the consent of a majority of the Managers being required for action by the
Managers). Subject to the foregoing, the powers and authority of the Managers
shall include, without limitation, the power and authority:

(i) to enter into, make and perform contracts, agreements and other undertakings
binding the Company that may be necessary, appropriate or advisable in
furtherance of the purposes of the Company and to make all decisions and waivers
thereunder;

(ii) to open and maintain bank and investment accounts and arrangements, to draw
checks and other orders for the payment of money and to designate individuals
with authority to sign or give instructions with respect to those accounts and
arrangements;

 

(13)



--------------------------------------------------------------------------------

(iii) to maintain the assets of the Company in good order;

(iv) to collect sums due to the Company;

(v) to the extent that funds of the Company are available therefor, to pay debts
and obligations of the Company;

(vi) to cause the Company to be a party to any merger, exchange or acquisition;

(vii) to acquire, utilize for Company purposes, and sell, lease, exchange, or
otherwise dispose of, or grant a lien or security interest in, any asset of the
Company;

(viii) to borrow money or otherwise commit the credit of the Company for Company
activities and voluntary prepayments or extensions of debt;

(ix) to select, remove and change the authority and responsibility of lawyers,
accountants and other advisers and consultants;

(x) to obtain insurance for the Company;

(xi) to make decisions concerning distributions by the Company of cash and other
property as provided in Sections 18 and 19;

(xii) to adopt, amend or restate bylaws for the Company; and

(xiii) to make any decisions to be made by the Company as the sole member of
Arizona Subsidiary.

Without limiting any of the provisions of this Agreement, the Members
acknowledge that all assets of the Company and the Arizona Subsidiary shall be
pledged as security under ADPI’s Amended and Restated Credit Agreement with
KeyBank National Association, as Agent (“KeyBank”), dated February 22, 2005, and
in furtherance thereof, the company and Arizona Subsidiary shall each execute a
Guaranty Supplement, Perfection Certificate, and Security Agreement Joinder (as
each is defined in said Credit Agreement).

(f) Officers. From time to time, at the discretion of the Managers, the Managers
may elect persons as officers of the Company, including, without limitation, a
chief executive officer, a president, a secretary, a treasurer and such vice
presidents, assistant secretaries and assistant treasurers as the Managers may
deem desirable. The officers of the Company need not be Members or Managers of
the Company. Subject to the provisions of any employment or other agreements
(approved by the Managers) between such officer and the Company, each officer so
elected shall serve in that capacity at the pleasure of the Managers, and may be
removed from such office by the Managers at any time for any reason, with or
without cause. The officers so elected by the Managers shall have such powers,
duties and responsibilities as may reasonably be assigned to them, from time to
time, by the Managers.

 

(14)



--------------------------------------------------------------------------------

The initial officers of the Company shall be as follows:

 

Name

  

Office(s)

Gregory A. Serrao    Chairman, President, and Chief Executive Officer Ian H.
Brock    Vice President Breht T. Feigh    Vice President and Treasurer Michael
J. Vaughan    Vice President Gary A. Wadman    Secretary

Such officers shall continue as such until the death, resignation, or removal of
an officer or the appointment of new or additional officers by the Managers.

(g) Duties of the Managers. The Managers shall manage or cause to be managed the
affairs of the Company in a prudent and businesslike manner, devoting such
portion of their time and effort to Company affairs as may reasonably be
required for the effective management of such affairs; provided, however, that
it is expressly understood and agreed that the Managers shall not be required or
expected to devote their entire time or effort to the business of the Company
and shall not be restricted in any manner from participating in any other
business or activities. The Managers also shall cause to be filed such
certificates and shall do such other acts as may be required by law to qualify
and maintain the Company as a limited liability company under the laws of the
State of Delaware and of any other jurisdiction in which the Company transacts
business.

22. Bank Accounts. All cash receipts and other funds of the Company shall be
deposited to one or more bank accounts in the name of the Company at one or more
banks or other depositories selected by the Managers from time to time. Checks
and other withdrawals from such accounts may be signed by any one or more of the
Managers or by any one or more other persons who may be selected by the Managers
from time to time.

23. Records and Reports.

(a) Records. The Managers shall keep or cause to be kept proper books of account
in accordance with Section 12 and in such other manner as the Managers and the
Company’s accountants determine to be appropriate. The Managers shall promptly
enter or cause to be entered in the Company’s books a full and accurate record
of each transaction made by the Managers on behalf of the Company. All books of
account, with all other written records and other documents of the Company,
shall be maintained at the principal office of the Company or at any other
location that may be selected by the Managers from time to time, and shall be
open to the reasonable inspection and copying by any Member or such Member’s
duly authorized representative, as provided in Section 23(c).

(b) Annual Reports. Within 90 days after the end of each fiscal year, the
Managers shall cause to be prepared and delivered to each Member financial
statements of the

 

(15)



--------------------------------------------------------------------------------

Company for that fiscal year, including an income statement, balance sheet,
statement of cash flow and statement of changes in Members’ equity, with a
summary for each Member. Within 90 days after the end of each calendar year, the
Managers shall cause to be prepared and delivered to each Member federal and
other applicable income tax returns of the Company for that calendar year,
including Schedules K-1 for all Members.

(c) Inspections. Any Member shall have the right to inspect and copy, at such
Member’s own expense, any of the Company’s records required to be maintained
pursuant to the Delaware Act, at such Member’s reasonable request and during
regular business hours.

(d) Other Information. The Managers shall keep the Members informed generally of
the transactions entered into by the Managers on behalf of the Company. In
addition, each Member shall furnish the Managers full information and account of
any and all transactions and matters within that Member’s knowledge affecting or
relating to the Company’s business or purposes.

24. Compensation. A person serving as a Manager shall be entitled to receive
compensation for services rendered to the Company as a Manager, so long as such
compensation is on “arms’-length” terms and otherwise consistent with customary
business practice and approved by the Members; provided that, during any time
that there is a written employment or consulting agreement in effect between the
Company and a Manager, such agreement shall constitute the exclusive source of
such Manager’s compensation for services rendered to the Company as a Manager. A
person serving as an officer shall be entitled to receive compensation for
services rendered to the Company as an officer only if and as approved from time
to time by the Managers, so long as such compensation is on “arms’-length” terms
and otherwise consistent with customary business practice; provided that, during
any time that there is a written employment or consulting agreement in effect
between the Company and a person serving as an officer, such agreement shall
constitute the exclusive source of such person’s compensation for services
rendered to the Company as an officer. All Managers and officers shall be
entitled to reimbursement of reasonable expenses incurred by them on behalf of
the Company. No written employment or consulting agreement with any Manager
shall be entered into by the Company, or, once entered into, amended by the
Company, without the prior approval of the Members.

25. Reliance on Acts of the Managers and Officers. No financial institution or
any other person dealing with the Managers or officers of the Company shall be
required to ascertain whether a Manager or officer is acting in accordance with
this Agreement, but such financial institution or such other person shall be
protected in relying solely upon the assurances of, and the execution and
delivery of documents by, a Manager.

26. Indemnification.

(a) The Company shall indemnify each Management Person (defined below) who was
or is a party, or who is threatened to be made a party, to any threatened,
pending, or completed civil, criminal, administrative, or investigative action,
suit, or proceeding, other than an action by or in the right of the Company,
because he or she is or was a Management Person against all expenses, including
attorney’s fees, judgments, fines, and amounts paid in settlement

 

(16)



--------------------------------------------------------------------------------

that actually and reasonably were incurred by the Management Person in
connection with the action, suit, or proceeding if (i) the Management Person
acted in good faith and in a manner the Management Person reasonably believed to
be in or not opposed to the best interests of the Company, and (ii) in
connection with any criminal action or proceeding, the Management Person had no
reasonable cause to believe the Management Person’s conduct was unlawful. The
termination of any action, suit, or proceeding by judgment, order, settlement,
or conviction or upon a plea of nolo contendere or its equivalent does not
create of itself a presumption that the Management Person did not act in good
faith and in a manner the Management Person reasonably believed to be in or not
opposed to the best interests of the Company, or in connection with any criminal
action or proceeding, a presumption that the Management Person had reasonable
cause to believe that the Management Person’s conduct was unlawful.

For purposes of this Agreement, the term “Management Person” shall mean any
person who is a manager, member, officer, employee, agent, or other
representative of the Company or serves at the request of the Company as a
manager, director, trustee, officer, employee, agent, or other representative of
another limited liability company, corporation, partnership, joint venture,
trust, or other entity or enterprise.

(b) The Company shall indemnify or agree to indemnify each Management Person who
was or is a party or who is threatened to be made a party to any threatened,
pending, or completed action or suit by or in the right of the Company to
procure a judgment in its favor, because he or she is or was a Management Person
against all expenses, including attorney’s fees, that were actually and
reasonably incurred by the Management Person in connection with the defense or
settlement of the action or suit if the Management Person acted in good faith
and in a manner the Management Person reasonably believed to be in or not
opposed to the best interests of the Company, except that indemnification shall
not be made in respect of any claim, issue, or matter as to which the Management
Person is adjudged to be liable for negligence or misconduct in the performance
of the Management Person’s duty to the Company unless and only to the extent
that the Court of Chancery or the court in which the action or suit was brought
determines, upon application, that, despite the adjudication of liability but in
view of all the circumstances of the case, the Management Person is fairly and
reasonably entitled to indemnification for expenses that the court considers
proper.

(c) Expenses, including attorneys’ fees, incurred by a Management Person in
defending any civil, criminal, administrative or investigate claim, action,
suit, or proceeding may be paid by the Company in advance of the final
disposition of the claim, action, suit or proceeding upon receipt of a written
undertaking by or on behalf of the Management Person that the amounts so paid
shall be repaid to the Company if it is ultimately determined that
indemnification is not authorized under this Section 26.

(d) The indemnification authorized by this Section 26 is not exclusive of and
shall be in addition to any other rights granted to those seeking
indemnification under this Agreement, any other agreement, a vote of Members of
the Company, or otherwise, both as to action in their official capacities and as
to action in another capacity while holding their offices or positions. The
indemnification shall continue as to a person who has ceased to be a Management
Person and shall inure to the benefit of his or her heirs, executors, and
administrators.

 

(17)



--------------------------------------------------------------------------------

(e) The Company may purchase and maintain insurance or furnish similar
protection, including, but not limited to, trust funds, letters of credit, or
self-insurance, for or on behalf of any person who is or was a Management
Person. The insurance or similar protection purchased or maintained for those
persons may be for any liability asserted against them and incurred by them in
any capacity described in this Section 26 or for any liability arising out of
their status as described in this Section 26, whether or not the Company would
have the power to indemnify them against that liability under this Section 26.
Insurance may be so purchased from or so maintained with a person in which the
Company has a financial interest provided that such purchase is made on an “arms
length” basis.

(f) Notwithstanding the foregoing, the Company shall not indemnify (i) a Member
with respect to any dispute among the Members or among the Company and any
Members arising out of this Agreement or any other agreement among such Members
and the Company or (ii) any officer, employee or agent with respect to any
dispute between such officer, employee or agent and the Company arising out of
any agreement between the Company and such officer, employee or agent.

FUNDAMENTAL CHANGES

27. Additional Members. Additional persons may be admitted to the Company as
Members (including, without limitation, by reason of the Company’s acquisition
of other businesses), and Units (of any existing or new classes) may be created
for issuance to such persons, on such terms and conditions as the Members may
determine, including, without limitation, the contributions to be made to the
capital of the Company in exchange for such Units.

28. Withdrawal. Except as otherwise provided in this Agreement, a Member shall
not have any right or power to voluntarily withdraw or resign from the Company
as a Member or any right (under any provision of the Delaware Act or otherwise)
to receive any payment or compensation for such Member’s Units upon withdrawal
or resignation from the Company, whether or not the withdrawal is in violation
of this Agreement and whether or not the withdrawal is voluntary or involuntary.
Notwithstanding the foregoing, at such time as a Member has completed the
Transfer of ownership of all (but not less than all) of such Member’s Units in a
manner permitted by Section 29, such Member shall automatically be treated as
having withdrawn from the Company effective as of the date of such Transfer,
whether or not any transferee of such Units has become a substituted Member of
the Company.

 

(18)



--------------------------------------------------------------------------------

29. Transfer of Units.

(a) Restrictions. For purposes of this Agreement, the term “Transfer” and other
forms of that word shall mean and refer to any sale, exchange, gift or other
disposition and any pledge, mortgage or other encumbrance. Except as otherwise
specifically provided in this Agreement, Transfers of Units shall be permitted
only if approved in advance in writing by a majority in interest of the Members
(which consent may be arbitrarily withheld by any Member). Notwithstanding the
fact that any required consent to a Transfer of Units has been obtained, or that
consent to a Transfer of Units is not required, a Transfer of Units shall be
invalid and ineffective as to the Company and all other Members, and the Company
shall not recognize the Transfer for any purpose, unless and until:

(i) A written instrument of Transfer in a form reasonably satisfactory to the
Managers is executed and filed with the Company;

(ii) Payment is made to the Company of its reasonable expenses in connection
with the Transfer, or such payment is waived by the Managers; and

(iii) All requirements of applicable state and federal securities laws have been
complied with to the satisfaction of the Managers, and the Managers are
reasonably satisfied that such Transfer will not result in the Company’s loss of
any federal or state exemption from registration of the sale of securities
previously relied upon by the Company.

(b) Substitution. If a Transfer has been made as permitted by Section 29(a), and
if the instrument of Transfer states the desire of the transferor Member and of
the transferee for the transferee to become a substituted Member of the Company
with respect to the Units Transferred, such transferee shall be admitted as a
substituted Member of the Company (i) upon execution and delivery to the
Managers of an agreement reasonably satisfactory to the Managers pursuant to
which such transferee accepts and agrees to be bound by all the terms and
provisions of this Agreement, and (ii) if consent to such Transfer was required
and obtained pursuant to Section 29(a), the persons granting such consent also
consent in writing to such substitution (which consent may be arbitrarily
withheld). If the foregoing requirements for substitution have not been
satisfied, the transferee of the Units involved shall not be admitted as a
substituted Member of the Company, but shall have only such allocation,
distribution and other rights with respect to such Units as are provided by the
Delaware Act in the case of a transferee who is not a member of limited
liability company (an “Assignee”) and shall have no voting or other rights under
this Agreement with respect to such Units.

(c) Transfers in Violation. Any attempted Transfer of Units that does not comply
with the provisions of this Section 29 or of Section 30 shall not be recognized
by the Company, shall be null and void and shall not bind the Company or any
Member.

30. Purchase Rights.

(a) Proposed Sale. In the event any Member other than ADP-CFK, any Assignee or
any personal representative, fiduciary or other legal representative of any
Member

 

(19)



--------------------------------------------------------------------------------

(other than an ADP-CFK) or Assignee, including any insolvent, dissolved or
deceased Member (other than ADP-CFK) or Assignee (in any case, the
“Transferor“), proposes to sell all or any part of such Member’s or Assignee’s
Units to any person (a “Third Party“), the Transferor shall obtain from such
Third Party a bona fide written offer (the “Offer“) to buy such Units. The Offer
shall be irrevocably open for acceptance by the Transferor for a stated period
of time ending not sooner than 60 days after the Transferor gives notice (the
“Transfer Notice“) to the Company and all of the Managers concerning the Units
proposed for transfer (the “Offered Units“), and the Transferor shall have paid
the Third Party adequate consideration for such Third Party’s agreement for the
Offer to remain irrevocable for such stated period of time. The Transfer Notice
shall enclose a signed original or photocopy of the Offer, and the Transferor
shall promptly provide the Company and the Managers with all information
concerning the Third Party and the terms and conditions of the Offer which may
reasonably be requested by the Company and the Managers. The Transfer Notice
shall constitute an offer by the Transferor to the Company (or to any other
person designated by the Company) to transfer the Offered Units to the Company
or its designee for the purchase price (i) set forth in the Offer, or (ii) if
the Company so elects, in its sole discretion, equal to the Fair Value thereof,
determined as provided in Section 30(b). The Company or its designee shall have
the right, but not the obligation, to acquire all, but not less than all, of the
Offered Units under the provisions of Section 30(c) and (d). If the Company does
not elect to acquire all of the Offered Units as provided above, the Transferor
shall have the right to sell and transfer the Offered Units to the Third Party
within 90 days after the date upon which the Transferor gave the Transfer
Notice; provided, however, that any sale and transfer to the Third Party shall
not be made at a lesser price or on more favorable terms than those set forth in
the Offer. Such Third Party shall then be deemed an Assignee of the Offered
Units and shall be subject to the provisions of Section 29.

(b) Other Proposed Transfers. In the event any Transfer of Units by any Member
other than ADP-CFK, any Assignee or any personal representative, fiduciary or
other legal representative of any Member (other than ADP-CFK) or Assignee,
including any insolvent, dissolved or deceased Member (other than ADP-CFK) or
Assignee (in any case the “Transferor”) is proposed to be made (other than by
sale) to any person (a “Third Party”), the Transferor shall give written notice
(the “Transfer Notice”) to the Company and all of the Managers of the proposed
transfer of such Units (the “Offered Units”). The Transfer Notice shall
constitute an offer by the Transferor to the Company (or to any other person
designated by the Company) to transfer the Offered Units to the Company or its
designee for a purchase price equal to the Fair Value thereof. The Company or
its designee shall have the right, but not the obligation, to acquire all, but
not less than all, of such Offered Units under the provisions of Section 30(c)
and (d). As used herein, the “Fair Value“ of Offered Units shall be an amount
equal to the amount which would be distributed with respect to the Offered Units
if (i) the business and all property of the Company (real, personal, tangible
and intangible) were sold at gross fair market value as a going concern (without
taking into account debts and liabilities of the Company); (ii) all debts and
liabilities of the Company were paid in full at book value; and (iii) the
Company were terminated and liquidated, and all of its assets were applied and
distributed in accordance with the provisions of Section 19. The fair market
value of the Company’s property shall be determined by agreement of the Company
(or its designee) and the Transferor; provided, however, that if they cannot
agree, the fair market value shall be determined by appraisal, as described in
Section 35, or by any other mutually agreed upon

 

(20)



--------------------------------------------------------------------------------

method. Unless otherwise agreed, Fair Value and fair market value shall be
determined as of the last day of the month which preceded or coincided with the
date upon which the Transfer Notice was given by the Transferor. If the Company
does not elect to acquire all of the Offered Units as provided above, the
Transferor shall have the right to transfer the Offered Units to the Third
Party, within 60 days after the date upon which the Transferor gave the Transfer
Notice. Such Third Party shall then be deemed an Assignee of the Offered Units
and shall be subject to the provisions of Section 29.

(c) Exercise of Rights. The right of the Company (or its designee) to purchase
Offered Units pursuant to Section 30(a) or (b) shall expire 45 days after the
date upon which the Company receives a Transfer Notice, unless written notice of
exercise is given by the Company to the Transferor on or before the last day of
such period.

(d) Company Call; Additional Parties’ Put. Notwithstanding any provision of this
Agreement to the contrary: (i) the Company (or its designee) shall have the
option, which shall be exercisable at any time or from time to time on or after
the fifth anniversary of the date of this Agreement (the “Fifth Anniversary”),
to purchase any or all of the Units then held by the Additional Parties for a
purchase price equal to the Exit Price (as defined below), and (ii) the
Additional Parties shall have the option, which shall be exercisable at any time
on or after the Fifth Anniversary, to sell to the Company (or its designee) any
or all of the Units then held by the Additional Parties for a purchase price
equal to the Exit Price, either such transaction to be on the terms and subject
to the conditions of this Section 30(d). The Company’s option under this
Section 30(d) (the “Call”) may be exercised by notice from the Company to the
affected Additional Parties, and the Additional Parties’ option under this
Section 30(d) (the “Put”) may be exercised by notice from Additional Parties
then holding a majority of the interests of all Additional Parties who desire to
exercise the Put (a copy of which notice also shall be provided to any
Additional Parties not giving such notice).

The closing of any purchase and sale of Units under this Section 30(d) shall
take place at a time and place determined as provided in Section 30(e). At the
closing, the Additional Parties shall assign and transfer all of the Units then
held by them to the Company (or its designee) free and clear of all encumbrances
and other claims, and the Company (or its designee) shall pay the Exit Price in
the manner set forth in Section 30(e). The Exit Price shall be allocated among
the Additional Parties in proportion to their then-current Percentage Interests.

For purposes of this Section 30(d), the term “Exit Price“ shall mean, as of any
given date, the result obtained when (A) four times the sum of earnings before
interest, taxes, depreciation, and amortization (“EBITDA”) of the Company for
the 12-month period ending on the last day of the calendar month immediately
preceding the date of exercise for the applicable Call or Put (the “Calculation
Period”), reduced by all indebtedness of the Company, other than trade payables
incurred in the ordinary course of business (the “Total Value”), is multiplied
by (B) a fraction, the numerator of which is the number of Units then being
purchased by the Company (or its designee) and the denominator of which is the
total number of then issued and outstanding Units. EBITDA calculations shall be
based upon generally accepted accounting principles, but net of all direct costs
associated with administering the Company’s business, including without
limitation the costs of the Chief Executive Officer and Director of Operations

 

(21)



--------------------------------------------------------------------------------

of the Company and related expenses, with any administrative or other services
provided to the Company by any Member to be accounted for on an “arms’-length”
basis consistent with customary business practice, and any and all inter-company
expense allocations for the cost of personnel performing services to or on
behalf of the Company, such as accounting, payroll, and similar services, as
well as other allocations directly benefiting the Company, such as external
payroll processing fees and practice management software are support fees.

Notwithstanding the foregoing if at the time of exercise of any Call or Put
(a) there exists any events, developments, or circumstances which are not fully
reflected in the EBITDA for the Calculation Period and which could reasonably be
expected to have a material adverse effect on the business, financial condition,
assets, or prospects of the Company (a “Material Adverse Effect”), or (b) an
acquisition or divestiture by, or merger of the Company was consummated during
the Calculation Period, which could reasonably be expected to have a material
positive affect on the business, financial condition, assets, or prospects of
the Company (a “Material Corporate Transaction”) and the effects of such
Material Corporate Transaction are not reflected for the full 12-month period of
calculating EBITDA, then for purposes of determining the applicable Exit Price,
the EBITDA for such Calculation Period shall be recalculated on a basis which
contemplates and includes the reasonably anticipated results of such Material
Adverse Effect and/or Material Corporate Transaction as if the Material Adverse
Effect and/or Material Corporate Transaction had occurred prior to the
Calculation Period.

Notwithstanding the foregoing, the Call and the Put shall be subject to
acceleration, and the purchase price payable for Units subject to modification,
as follows:

(xx) If any individual Owner (as defined in the Contribution Agreement) dies or
becomes subject to a Long-Term Disability (as defined below), then the Call and
Put shall be accelerated and immediately exercisable with respect to the Units
deemed to be owned indirectly by such Owner as set forth in the attached Exhibit
B.

For purposes of this subsection (xx), “Long-Term Disability” means that, because
of physical or mental incapacity, it is more likely than not that the individual
Owner will be unable, within 180 days after such incapacity commenced, to
perform the essential functions of his or her position as a Member of the
Company, with or without reasonable accommodation. In the event of any
disagreement about whether or when the individual Owner is under a Long-Term
Disability, the questions shall be determined: (A) by a physician selected by
agreement between the individual Owner and the Company if such a physician is
selected within 10 days after either of them requests the other so to agree; or,
if not (B) by two physicians, the first of whom shall be selected by the
individual Owner and the second of whom shall be selected by the Company or, if
the individual Owner fails to make a selection within 10 days after being
requested to do so by the Company, the second physician will be selected by the
first physician; or, if the two physicians fail to agree, (C) by a third
physician selected by the first two physicians. The individual Owner shall
submit to all reasonable examinations requested by any such physicians.

(yy) The Call shall be accelerated and become immediately exercisable (at the
option of the Company) as to only the Units beneficially owned directly or
indirectly by

 

(22)



--------------------------------------------------------------------------------

the breaching Member upon the occurrence of any one of the following events (the
“Breach Events”): (i) any material breach of this Agreement or the Contribution
Agreement by any Seller or Owner that remains uncured for 30 days after notice
of such breach is provided to the affected Member (however, an election by a
Member to not contribute Additional Capital under Section 10(c) of this
Agreement shall not be deemed a Breach Event); (ii) any breach of any New
Employment Agreement (as defined in the Contribution Agreement) by a Member that
would permit the employer under a New Employment Agreement to terminate the
employment of the employee under that agreement “for Cause” (as defined in that
New Employment Agreement); (iii) any violation or attempted violation of the
provisions of Section 30(g) (other than the death of a Member); or (iv) the
termination of any New Employment Agreement prior to the Fifth Anniversary
thereof resulting from the voluntary resignation of the Member.

If any of the Breach Events occurs prior to the Fifth Anniversary, then the Exit
Price payable upon purchase of such Member’s Units upon exercise of the Call
shall be $1.00 per Unit. If any of the Breach Events occurs on or after the
Fifth Anniversary, then the Exit Price payable upon purchase of Units upon
exercise of the Call shall be reduced to 50% of the Exit Price that otherwise
would have been payable under this Section 30(d).

Upon any exercise of the Call following a Breach Event, the Company (or its
designee) shall have the right to set off any amounts owing to it by the
breaching party against the purchase price set forth in this Section 30(d).

(e) Closing and Payment. If any option regarding the purchase of Units under any
of the provisions in this Section 30 is exercised, then the purchase and sale of
such Units shall be closed within the later of 60 days after the option is
exercised or 30 days after the purchase price for the Units has been
established, at the time and place reasonably specified by the Company. At the
closing, the seller or sellers of such Units (the “Seller”) shall assign and
transfer his Units to the purchaser of such Units (the “Purchaser”) free and
clear of all restrictions, encumbrances, or claims, except for this Agreement,
and the Purchaser shall pay to the Seller the purchase price for such Units by,
at the Purchaser’s option, either:

(i) Delivering to the Seller the full purchase price by bank cashier’s check,
bank wire, or other means satisfactory to the Seller; or

(ii) Delivering to the Seller (A) 20% of the purchase price for such Units by
bank cashier’s check, bank wire, or other means satisfactory to Seller, and
(B) a promissory note for the balance of the purchase price, which promissory
note shall be payable in five annual installments, with each such installment
consisting of 20% of the original principal amount of that promissory note, plus
all accrued interest on the declining unpaid principal balance calculated at a
rate equal to the mid-term Applicable Federal Rate, with annual compounding, as
announced by the Internal Revenue Service (the “Note Rate”), for the calendar
month which includes the date of the promissory note. Each such promissory note
shall permit all or any part of the principal balance to be prepaid, without
penalty, at any time, and shall provide that all payments on the promissory note
shall be credited first to interest accrued to the date of payment and then to
the installments of principal in the order of maturity.

 

(23)



--------------------------------------------------------------------------------

Notwithstanding the foregoing provision of this Section 30(e), if Offered Units
are being purchased in accordance with Section 30(a) upon the terms and
conditions elected under Section 30(a)(i), the terms and conditions of the offer
for such Units shall control the purchase of the Offered Units to the extent
such terms and conditions are inconsistent with the terms of this Section 30(e).

(f) Drag-Along. If, at any time, Members owning at least a majority of the
outstanding Units (the “Approving Members”) approve a proposal for the sale of
all of the outstanding Units of the Company, any merger or consolidation
involving the Company, or the sale by the Company or its subsidiaries, if any,
of all or substantially all of its assets (an “Approved Sale”), then one or more
of the Approving Members, may deliver a notice (a “Required Sale Notice”) with
respect to such Approved Sale to each Member other than the Approving Members
(the “Other Members”) stating that the Approved Sale has been approved or
proposed to be effected and providing the identity of the persons involved in
such Approved Sale and the terms thereof.

Each Other Member, upon receipt of a Required Sale Notice shall be obligated,
which obligation shall be enforceable by any of the Approving Members, to
(i) participate in the Approved Sale, (ii) consent to and vote for the Approved
Sale or the process pursuant to which the Approved Sale was arranged,
(iii) waive any dissenters’ or appraisal rights and similar rights with respect
thereto, (iv) if the Approved Sale is structured as a sale of Units, agree to
sell all of his Units on the same terms and conditions approved by the Approving
Members, and (v) otherwise take all necessary actions to consummate, and to
cause the Company to consummate, the Approved Sale, including without
limitation: (A) if such Approved Sale is structured as a sale of assets, actions
necessary to cause the orderly liquidation of the Company following the
consummation of such Approved Sale; and (B) the making of the reasonable
representations, warranties, covenants and undertakings to the prospective
transferee(s) in such Approved Sale as are made by the Approving Members. Any
such Required Sale Notice may be rescinded by the Approving Members by
delivering written notice thereof to all of the Other Members.

(g) Transfer Restrictions. Notwithstanding any provision in this Section 30 or
any other provision of this Agreement to the contrary, except upon the exercise
of the Call on an accelerated basis under Section 30(d) or pursuant to the
provisions of Section 30(f), until the Fifth Anniversary: (1) no Member other
than ADP-CFK shall have the right to Transfer any of its Units under any
circumstances; and (ii) no Member shall permit any voluntary or consensual
Transfer of 50% or more of any class of equity ownership interests in such
Member.

31. Dissolution.

(a) General. The Company shall be dissolved and its affairs wound up upon the
occurrence of any of the following events:

(i) The written agreement of two-thirds in interest of the Members to dissolve
the Company.

 

(24)



--------------------------------------------------------------------------------

(ii) At any time when there are no remaining Members of the Company. (In any
other situation where, following the withdrawal of any Member, there is at least
one remaining Member, the Company shall not be dissolved, and the business and
existence of the Company shall be continued by such remaining Member(s).)

(iii) The entry of a decree of judicial dissolution of the Company under §18-802
of the Delaware Act.

(iv) The sale or other disposition of all or substantially all of the assets of
the Company.

(b) Liquidation and Termination. Upon dissolution of the Company, the Managers
shall act as liquidator or may appoint one or more of the Managers to act as
liquidator. (If there are no Managers then serving, a majority in interest of
the remaining Members shall select one or more persons to act as liquidator.)
The liquidator shall proceed diligently to wind up the affairs of the Company
and make final distributions as provided herein and in the Delaware Act. The
costs of liquidation shall be borne as a Company expense. Until final
distribution, the liquidator shall continue to operate the Company properties
with all of the power and authority of the Managers. A reasonable time shall be
allowed for the orderly liquidation of the assets of the Company and the
discharge of liabilities to creditors so as to enable the liquidator to minimize
any losses resulting from liquidation. The liquidator, as promptly as possible
after dissolution and again after final liquidation, shall cause a proper
accounting to be made by a certified public accounting firm of the Company’s
assets, liabilities and operations through the last day of the calendar month in
which the dissolution occurs or the final liquidation is completed, as
applicable, and shall apply the proceeds of liquidation as provided in
Section 19 and in accordance with the time requirements of
§1.704-1(b)(2)(ii)(b)(2) of the Regulations. If, in the reasonable judgment of
the liquidator, it will not be possible or prudent to complete the liquidation
of the Company’s assets and the distributions to the Members within that
prescribed time period, the liquidator shall, on or before the last day of such
period, distribute all remaining assets and liabilities of the Company to a
trust, with the liquidator or such other person as the liquidator may appoint
serving as the trustee thereof, for the purpose of complying with such timing
requirements. The trustee of said trust shall, thereafter, proceed with the
completion of the liquidation of said remaining assets in the manner described
in this Section 31(b) and with the application of the proceeds therefrom in the
manner described in Section 19, and the trust shall be terminated as promptly as
possible after completing all such actions.

(c) Final Accounting. Each of the Members shall be furnished with a statement
prepared by the Company’s accountants, which shall set forth the assets and
liabilities of the Company as of the last day of the month which includes the
date of dissolution and shall provide relevant information concerning the
application and disposition of such assets and the proceeds thereof. Upon
compliance by the liquidator with the foregoing provisions, the liquidator shall
execute and cause to be filed Articles of Dissolution and any and all other
documents necessary with respect to termination and cancellation of the Company
under the Delaware Act.

 

(25)



--------------------------------------------------------------------------------

32. Amendments.

(a) By the Managers. This Agreement may be amended by the Managers, without the
consent or approval of the Members, if such amendment (i) is solely for the
purpose of reflecting the admission of additional Members or substituted Members
who have been admitted as additional or substituted Members of the Company in
accordance with the terms of this Agreement; or (ii) is, in the opinion of
counsel for the Company, necessary or appropriate to satisfy requirements of the
Code or Regulations or of any federal or state securities laws or regulations.
Any amendment made pursuant to Section 32(a)(ii) may be made effective as of the
date of this Agreement.

(b) By Consent. Notwithstanding any other provisions of this Agreement, any
amendments to this Agreement which would (i) change the method of allocating
profit and loss under Section 15 or 16 or of making distributions under
Section 18 or 19, (ii) change any voting rights or required voting percentages
otherwise set forth in this Agreement, (iii) expose any Members to personal
liability for obligations of the Company, or (iv) modify any of the material
terms of Section 30 of this Agreement shall require the consent of all Members
adversely impacted by such amendment.

(c) Other Amendments. Except as otherwise provided in this Section 32,
amendments to this Agreement shall require the written consent of 90% in
interest of the Members.

(d) Notice of Proposed Amendments. A copy of any amendment proposed to be made
pursuant to this Section 32 shall be provided to each Member by the Managers at
least two (2) business days prior to its proposed adoption date.

MISCELLANEOUS

33. Notices. Any notice, election or other written communication required or
desired to be given hereunder shall be deemed given or made at such time as it
(a) is delivered personally to the intended recipient, or (b) is delivered to
Federal Express, UPS or any similar express delivery service, or is deposited in
the United States mails, by registered or certified mail, return receipt
requested, bearing proper postage, addressed to the intended recipient at the
address set forth on the signature page(s) of this Agreement (in the case of any
communication to a Member) or the address of the principal office of the Company
(in the case of any communication to the Company). Any Member or the Company may
specify some other address for the receipt of such written communications by
giving written notice of such change to the other Members. Although a notice,
election or other communication shall be deemed given or made when delivered to
an express delivery service or deposited in the mails as provided above, any
time period that is to begin running by reason of such communication shall not
commence until such communication actually is received by the intended
recipient.

34. Time Periods. In the case of any time period which, pursuant to the terms of
this Agreement, begins to run upon receipt of any notice or the occurrence of
any other act or event, the day after such receipt or occurrence shall
constitute the first day of such period, and such period shall expire at
midnight of the last day of such period.

 

(26)



--------------------------------------------------------------------------------

35. Appraisal.

(a) Appraisals. If, at any time, this Agreement shall require the determination
of any value by appraisal, each appraiser appointed in accordance with the
provisions of this Section 35 shall be independent and shall have substantial
experience in valuing assets and business operations of the type involved, and
one or more such appraisers shall be appointed to determine such value, as
follows:

(i) A single appraiser shall be appointed by agreement of the parties on each
side of the issue (each “Side“), if they are able to so agree within 10 days
after either Side submits a written request to the other Side requesting the
other Side to so agree.

(ii) If the Sides are unable to agree upon a single appraiser, as described in
the preceding subparagraph (i), the Sides each shall appoint one appraiser
within 10 days after either Side submits to the other Side a written notice of
appointment of one appraiser and requesting such other Side to appoint a second
appraiser.

(iii) If the other Side fails or refuses to make a timely appointment of the
second appraiser, as described in the preceding subparagraph (ii), the single
appraiser appointed by the Side giving the notice described in said subparagraph
shall make the required determination of value.

If a single appraiser is appointed to make the determination of value, that
appraiser shall issue a written final report promptly following the completion
of such determination. If two appraisers are appointed to make such
determination, and if they agree on such value, they shall issue a single
written final report promptly following the completion of such determination. If
the two appraisers cannot agree, they shall issue separate written interim
reports promptly following the completion of their respective determinations,
and they shall appoint a third appraiser who shall make a separate determination
of value and issue a separate written report (which shall constitute the final
report in this situation) promptly following the completion of such
determination. If the value determined by the third appraiser (A) is greater
than the higher of the first two appraisals, then the higher of the first two
appraisals shall be the value; or (B) is less than the lower of the first two
appraisals, then the lower of the first two appraisals shall be the value; or
(C) is between the first two appraisals, then the third appraisal shall be the
value. A final determination of value by the appraiser(s) in accordance with
this Section 35 shall be final, binding and conclusive upon all parties hereto
and upon all other persons, if any, claiming through such parties. All costs of
any appraisals (including the fees of the appraisers) under this Section 35
shall be borne equally by the Sides, except that each such Side shall be
separately responsible for the fees of the appraiser appointed by such Side
pursuant to Section 35(a)(ii), unless the provisions of Section 35(a)(iii)
apply.

(b) Sides. This Section 35 contemplates that there will only be two sides to any
particular issue. If any contention is made that there are more than two sides
to an issue, that contention shall be resolved by dividing the parties into two
Sides by grouping together those parties most closely aligned with each other.

 

(27)



--------------------------------------------------------------------------------

36. Entire Agreement. Except as otherwise specifically indicated herein, this
document contains the entire agreement of the parties and supersedes any and all
prior understandings, agreements, representations and negotiations between them
respecting the subject matters hereof.

37. Successors in Interest. Except as otherwise provided herein, all provisions
of this Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the Company, the Members and their respective heirs,
executors, administrators, personal representatives, successors and permitted
assigns.

38. Counterparts and Facsimiles. This Agreement and any other documents related
to this Agreement may be executed in several counterparts, and each executed
counterpart shall be considered as an original of this Agreement or such other
document, as the case may be. A counterpart executed and transmitted by
facsimile device by any person to the intended recipient thereof shall
constitute and be accepted as an executed and delivered original of this
Agreement or such other document, as the case may be.

39. Severability. In the event any provision of this Agreement or any
application thereof is held to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the other provisions
hereof and of any other application of the specific provision involved shall not
be affected or impaired in any manner.

40. Captions. The captions at the beginnings of the sections and paragraphs of
this Agreement are not part of the context of this Agreement, but are merely
labels to assist in locating those sections and paragraphs, and shall be ignored
in construing this Agreement.

41. Additional Documents. Each Member shall, and shall cause the Company to,
execute, acknowledge or verify and deliver any and all documents from time to
time reasonably requested by the Company or any other Member to carry out the
purposes and intent of this Agreement.

42. Indemnification. If any Member violates any provision of this Agreement,
then, in addition to being subject to all other remedies, liabilities and
obligations imposed upon that Member for such violation under this Agreement or
under any applicable law, that Member shall indemnify the Company and the other
Members against any and all liabilities, losses, damages, claims, costs and
expenses directly relating to or arising out of such violation (excluding
incidental and consequential damages); plus reasonable legal fees and other
costs and expenses of prosecuting or defending claims or controversies, whether
litigated or unlitigated; and interest on any such liabilities, losses, damages,
claims, costs and expenses from the date paid at a rate equal to the prime rate
of interest as published by the Wall Street Journal from time to time. In
addition to their other rights under this Agreement, each of the Company and the
Initial Members shall have the right to set off any amounts owing to it by any
additional Member (or affiliate thereof) against any amounts owing to such
additional Member (or affiliate thereof) by the Company or either Initial
Member, as applicable, under this Agreement or any other agreement.

 

(28)



--------------------------------------------------------------------------------

43. No Third Party Benefit. Except as otherwise specifically provided herein,
this Agreement is intended for the exclusive benefit of the Company and the
Members and their respective successors and permitted assigns, and nothing
contained in this Agreement shall be construed as creating any right or benefit
in or to any third party.

44. Genders and Numbers. When permitted by the context, each pronoun used in
this Agreement includes the same pronoun in other numbers or genders, and each
noun used in this Agreement includes the same noun in other numbers.

45. Time of Essence. Time shall be of the essence with respect to the
satisfaction of any conditions to the rights of the Members under this Agreement
and with respect to all other times specified in this Agreement.

46. Non-Waiver. No failure by the Company or any Member to insist upon strict
compliance with any term of this Agreement or to exercise any option, enforce
any right or seek any remedy upon any default of any other person shall affect,
or constitute a waiver of, the Company’s or such Member’s right to insist upon
such strict compliance, exercise that option, enforce that right or seek that
remedy with respect to that default or any prior, contemporaneous or subsequent
default; nor shall any custom or practice at variance with any provision of this
Agreement affect, or constitute a waiver of, the Company’s or any Member’s right
to demand strict compliance with all provisions of this Agreement.

47. Compliance with Securities Laws. In addition to the restrictions on
Transfers of Units under other provisions of this Agreement, no such Unit may be
sold or otherwise Transferred unless and until (a) such Unit has been registered
under all applicable federal and state securities laws pursuant to an effective
registration statement which contemplates the proposed Transfer and complies
with the then-applicable regulations, rules and administrative procedures and
practices of any applicable federal and state securities commission or
regulator, or (b) the Company has received (or, in its sole discretion, has
waived its right to receive) a legal opinion of, or satisfactory to, its legal
counsel that no such registration is required.

48. Survival. If any provision of this Agreement establishes, with respect to
any Member or the Company, any rights and/or obligations which are to be in
effect after the termination or expiration of this Agreement, such provision
shall survive the termination or expiration of this Agreement and shall be
binding upon all persons affected by such provision for such period of time as
may reasonably be required in order to give full effect to the intended
application of such provision.

49. Applicable Law. The Company was formed under the laws of the State of
Delaware, and all rights, duties and obligations of the Company and of the
Members under this Agreement shall be determined in accordance with the laws of
said State.

50. Schedules and Exhibits. All Schedules and Exhibits (including all duly
authorized substitutions and replacements therefor) referred to in, and attached
to, this Agreement hereby are incorporated in this Agreement by reference.

 

(29)



--------------------------------------------------------------------------------

51. Representations of Members. Each Member represents and warrants to the
Company and to all other Members as follows:

(a) Evaluation of Investment. Such Member (i) has received, has read and
understands this Agreement; (ii) has been given access to all documents and
other information requested by such Member and such Member’s representatives in
connection with such Member’s purchase of Units and the other transactions
contemplated by this Agreement; (iii) has been given the opportunity to ask
questions and receive answers from the Company concerning the Company, all
documents referred to in this Agreement and all transactions contemplated by
this Agreement, and has had all such questions answered to the satisfaction of
such Member; (iv) has been supplied all additional information requested and
deemed necessary by such Member to verify the accuracy of all information
provided; (v) is familiar with the financial condition, business and financial
affairs of the Company, and is not relying upon any representations or
warranties of the Company or any of its Members or Managers in connection with
the purchase of any Units or any other transactions contemplated by this
Agreement; (vi) has such knowledge and experience in financial and business
matters as to make such Member capable of evaluating the merits and risks of
such Member’s investment in the Units; and (vii) is able and willing to bear the
economic risks and obligations associated with such Member’s investment in the
Units, and recognizes that there is a risk of loss of the entire investment in
the Units, as well as a risk of loss with respect to funds loaned to the Company
by any Member and indebtedness of the Company guaranteed by any Member.

(b) No Registration or Marketability. Such Member understands that (i) the Units
have not been registered under any federal or state securities laws (in reliance
upon certain exemptions provided under such laws and applicable regulations),
and such Units may not be sold or otherwise transferred unless and until they
have been so registered, or the Company has received an opinion of, or
satisfactory to, its counsel that no such registration is required; (ii) such
Member has no right to require any such registration or any efforts to make
available any exemption from registration; (iii) no public agency has reviewed
the accuracy or adequacy of the information furnished to such Member in
connection with such Member’s purchase of Units; (iv) there will be no public
market for the Units, the Units will not be readily salable, and it may be
impossible for such Member to sell or otherwise dispose of any of the Units;
(v) the Units are subject to other restrictions on their transfer under other
provisions of this Agreement; and (vi) such Member should not purchase Units
unless such Member can fully provide for such Member’s current and potential
future needs solely from assets other than such Member’s investment in the
Units.

(c) Long-Term Investment. Such Member is acquiring the Units for such Member’s
own account, for long-term investment purposes only, and not with a view toward
resale, distribution, division or sharing with others within the meaning of
applicable securities laws. Such Member does not presently have any reason to
anticipate any change in such Member’s financial or other circumstances, or any
other event, which may necessitate or require such Member’s sale or distribution
of all or any part of the Units.

(d) Accredited Investors. Such Member is an “accredited investor,” as that term
is defined in §501(a) of Regulation D promulgated under the Securities Act of
1933.

 

(30)



--------------------------------------------------------------------------------

(e) Suitability of Investment. Such Member (i) has been advised by
representatives of the Company to consult with such Member’s tax advisor
regarding the potential tax consequences of the transactions contemplated by
this Agreement; and (ii) has carefully considered (and, to the extent deemed
necessary, has discussed with such Member’s legal, tax, financial and other
professional advisors) the suitability of an investment in the Units for such
Member’s particular tax and financial circumstances, and has determined that the
Units are a suitable investment for such Member.

52. Confidentiality. Each Member other than ADP-CFK agrees that he or she shall
not disclose any Confidential Information (as defined below) to any person or
make any use of any Confidential Information for his or her own purposes or for
the direct or indirect benefit of any person other than the Company without the
prior written consent of a two-thirds interest of all of the other Members,
except in any such case in connection with the performance of his or her
services under this Agreement or as required by applicable law. For purposes of
this Agreement, the term “Confidential Information” shall mean all trade
secrets, confidential information and proprietary information of the Company,
including without limitation all information not generally known by or available
to the public about or belonging to the Company or belonging to other companies
to whom the Company or any of its affiliates may have an obligation to maintain
information in confidence and information, whether written (or other forms of
media) or oral, of a technical or business nature such as ideas, designs,
drawings, sketches, artwork, improvements, trade secrets, know-how, marketing
processes, product formulae, design specifications, writings and other works of
authorship, computer programs, financial statements or schedules, training
programs and training protocols, marketing plans, pricing lists or methodology,
customer lists and other customer data, vendor lists or other supplier
information including sources of supply, sales representative lists, and
business plans and methods, in any case which relate directly or indirectly in
any manner to the actual or anticipated business of the Company or anticipated
areas of future development or is otherwise designated as confidential
information by the Company; provided that Confidential Information shall not
include information which (a) is or becomes available to the public through no
breach of this Agreement by the Member, (b) was previously known to the Member,
or (c) is received by the Member from a third party free to disclose such
information without restriction.

Each Member other than ADP-CFK acknowledges that if he or she violates the
provisions of this Section 52, the Company’s remedies at law may be inadequate.
Accordingly, if a Member violates or attempts to violate any provisions of this
Section 52, the Company shall be entitled to seek a temporary restraining order,
temporary and permanent injunctions, and other equitable relief, without the
posting of any bond.

53. Legislative, Regulatory, or Administrative Change. If (a) there is (i) any
change in any federal, state, or local statute, law, regulation, legislation,
rule, policy, or general instruction, or a change in any third party
reimbursement system, or (ii) any ruling, judgment, decree, or interpretation by
any court, agency, or other governing body having jurisdiction over the Company,
the Members, or the Company’s business (in any such case, for purposes of this
Section 53, a “Regulatory Matter”), and (b) such Regulatory Matter materially
and adversely affects, or is reasonably likely to affect, the ability of the
Company to operate its business, or

 

(31)



--------------------------------------------------------------------------------

which shall make this Agreement or the manner in which the Company conducts its
business unlawful, the Members shall immediately use their best efforts to
restructure the Company’s business, in a tax efficient manner to the extent
practicable, with the result that (a) the dental services provided by the
Company shall be performed by a separate professional corporation (or other
similar entity) owned by the Additional Parties or their ultimate individual
owners (or some combination of the foregoing) as permitted by applicable law
(the “New PC”), (b) the Company shall provide all non-clinical services to the
New PC pursuant to a service agreement that is substantially similar in form to
the one typically used by ADPI in its transactions with its other affiliated
dental groups (subject to the following clause (c)), and (c) the economic
arrangements under such service agreement reflect as closely as possible the
economic arrangements contemplated by this Agreement.

[Signatures and address notices contained on next page.]

 

(32)



--------------------------------------------------------------------------------

Signature Page – Limited Liability Company Agreement

IN WITNESS WHEREOF, this Agreement has been executed and delivered effective as
of the date first set forth above.

 

MEMBER:

     

ADDRESS:

ADP-CFK, LLC     201 Edgewater Dr., Suite 285       Wakefield, Massachusetts
01880 By  

/s/ Gregory A. Serrao

      Gregory A. Serrao, Chairman, President       and CEO     ARIZONA’S TOOTH
DOCTOR, P.C.    

 

   

 

By:  

/s/ Jeffrey T. Erickson

    Its:  

 

    BRENCHLEY DENTAL CONTRACTING, PLC     1108 E. Nunneley       Gilbert,
Arizona 85296 By:  

/s/ Paul Brenchley

    Its:  

 

    ERICKSON INVESTMENT LIMITED PARTNERSHIP    

 

   

 

By: Erickson Family Trust dated July 20, 2000,

its General Partner

   

By:

 

/s/ Christine E. Erickson

      Christine E. Erickson, Trustee     By:  

/s/ Jeffrey T. Erickson

      Jeffrey T. Erickson, Trustee    

 

(33)



--------------------------------------------------------------------------------

Signature Page – Limited Liability Company Agreement

 

THE BARNEY FAMILY TRUST,    3052 E. Hackamore dated January 28, 2005    Mesa,
Arizona 85213 By:  

/s/ Chrisopher Barney

     Christopher Barney, Trustee    By:  

/s/ Nicole Barney

     Nicole Barney, Trustee   

/s/ Christe D. Erickson

   6918 E. Pinchot Ave. CHRISTE D. ERICKSON    Scottsdale, Arizona 85251

/s/ Jeffrey T. Erickson

   3616 E. Tremaine Court JEFFREY T. ERICKSON, D.D.S.    Gilbert, Arizona 85234

/s/ Emerico Gomez, Jr.

   3143 E. Park Avenue EMERICO GOMEZ, JR., D.D.S.    Gilbert, Arizona 85234

 

(34)



--------------------------------------------------------------------------------

DEFINED TERMS LOCATOR LIST

 

action

   §20(a)

Additional Capital

   §10(c)

Additional Parties

   Preamble

Adjustment Date

   §15(d)

ADP Advances

   §11

ADP-CFK

   Preamble

ADPI

   §11

Agreement

   Preamble

Approved Sale

   §30(f)

Approving Members

   §30(f)

Arizona Subsidiary

   §3

Assignee

   §29(b)

Breach Events

   §30(d)

Business

   §3

Calculation Period

   §30(d)

Call

   §30(d)

Capital Account

   §13

Certificate

   Background Information

Code

   §8

Company

   §1

Company Subsidiaries

   §10(c)

Confidential Information

   §52

Contributed Assets

   §10(a)

Contribution Agreement

   Background Information

Delaware Act

   §3

EBITDA

   §30(d)

Exit Price

   §30(d)

Fair Value

   §30(b)

Fifth Anniversary

   §30(d)

in interest

   §20(a)

Initial Member

   Preamble

KeyBank

   §21(e)

Long-Term Disability

   §30(d)(xx)

Management Person

   §26(a)

Managers

   §21(a)

Material Adverse Effect

   §30(d)

Material Corporate Transaction

   §30(d)

Member

   §1

 

(35)



--------------------------------------------------------------------------------

Meeting Notice

   §20(b)

New PC

   §53

Non-Contributing Member

   §10(c)

Note Rate

   §30(e)(ii)

Notice

   §17(b)

Notice Period

   §10(c)

Offer

   §30(a)

Offered Units

   §30(a) & (b)

Other Members

   §30(f)

Percentage Interest

   §14

Purchaser

   §30(e)

Put

   §30(d)

Regulations

   §8

Regulatory Matter

   §53

Required Sale Notice

   §30(f)

Seller

   §30(e)

Side

   §35(a)

Tax Distribution

   §18(b)

Tax Matters Member

   §8

Third Party

   §30(a) & (b)

Total Value

   §30(d)

Transfer

   §29(a)

Transfer Notice

   §30(a) & (b)

Transferor

   §30(a) & (b)

Units

   §14

 

(36)



--------------------------------------------------------------------------------

EXHIBIT A

INITIAL MEMBERS

The initial allocations set forth below are subject to post-closing adjustments.

 

Name

  

Initial Capital

Contribution(1)

  

Cash

Consideration
To Be Paid

  

Initial Capital

Account Balance (2)

   Units   

Percentage

Interest

ADP-CFK

   $ 18,700,000      -0-    $ 18,700,000.00    85,000.000    85.00000

Additional Parties

              

EILP

   $ 12,075,058.73    $ 10,101,740    $ 1,973,318.73    8,103.000    8.10300

Brenchly PLC

   $ 1,044,999.99    $ 874,225    $ 170,774.99    701.250    .70125

Ms. Erickson

   $ 348,705.88    $ 291,720    $ 56,985.88    234.000    .23400

Tooth PC

   $ 6,718,734.74    $ 5,620,750    $ 1,097,982.74    4,508.625    4.50863

Dr. Erickson

   $ 69,852.94    $ 58,438    $ 11,414.94    46.875    .04688

Barney Trust

   $ 1,397,058.81    $ 1,168,750    $ 228,308.81    937.500    .93750

Dr. Gomez

   $ 698,529.41    $ 584,375    $ 114,154.41    468.750    .46875

Totals Additional Parties

   $ 22,352,941    $ 18,700,000    $ 3,652,941    15,000.000    15.00001      
                     Totals All Initial Members    100,000.000    100.00000

--------------------------------------------------------------------------------

(1) For the Additional Parties, this reflects the agreed net fair market value
the assets contributed by them, respectively.

(2) For the Additional Parties, this reflects their respective initial capital
contributions reduced by the Cash Consideration (as defined in the Contribution
Agreement) paid to them pursuant to the Contribution Agreement.

 

(37)



--------------------------------------------------------------------------------

EXHIBIT B

INDIVIDUAL OWNER UNITS

 

Owner of Units

    

Indirect Owner of Units

EILP      Jeffrey T. Erickson, D.D.S. Brenchley PLC      Paul Brenchley, D.D.S.
Tooth PC      Jeffrey T. Erickson, D.D.S. Barney Trust      Christopher Barney,
D.D.S.

 

(38)